F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUN 7 2004
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                      No. 03-7080
           v.                                            E.D. Oklahoma
 BRANDON B. HOBBS,                                   (D.C. No. 99-CR-84-P)

                Defendant - Appellant.


                              ORDER AND JUDGMENT          *




Before BRISCOE , ANDERSON , and LUCERO , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34 (a)(2); 10th Cir. R. 34.1(G). This cause is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Brandon B. Hobbs appeals the district court’s revocation of his term of

supervised release, arguing the court erred in finding he possessed a controlled

substance based on a single positive urinalysis.

      Hobbs was originally sentenced to thirty-six months’ imprisonment,

followed by three years of supervised release, having pled guilty to a charge of

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and

18 U.S.C. § 2. Hobbs’ term of supervised release began on November 13, 2001.

On May 29, 2003, Hobbs submitted a urine specimen that tested positive for

amphetamine, methamphetamine, and d-methamphetamine. The results were

reported on June 7, 2003, and on June 18, 2003, Hobbs’ probation officer

requested that the court initiate revocation proceedings. Following a hearing, the

court found that Hobbs had violated a mandatory condition of his supervised

release by being in unlawful possession of a controlled substance. The court

revoked Hobbs’ term of supervised release and sentenced him to twenty-four

months’ imprisonment. The court also recommended Hobbs be provided the

opportunity to participate in an intensive substance abuse treatment program in

prison.

      On appeal, Hobbs argues that the district court erred in its application of 18

U.S.C. § 3583(g)(1) because, he contends, a positive drug test cannot form the

basis for a finding of unlawful possession of a controlled substance. We


                                         -2-
considered and rejected this argument in   United States v. Hammonds ,

No. 03-7081, ___ F.3d ___ (10th Cir. 2004). Hobbs also argues that the district

court should have ordered him to enroll in a drug treatment program, in accord

with 18 U.S.C. § 3583(d), rather than revoking his term of supervision. Having

carefully reviewed the record, we conclude the district court did not abuse its

discretion in imposing revocation rather than enrollment in a drug treatment

program. The district court’s revocation order is therefore AFFIRMED.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -3-